PER CURIAM.
This appeal is from the same order which was the subject of the appeal in Case No. 61-435, Workmen’s Compensation Lienor, Home Indemnity Company, as carrier, and Tri-City Septic Tank Company, as employer v. McAdams, Armored Car Service of Florida and Wesley Carl Knight, Fla.App., 139 So.2d 433. The order appealed allotted to the workmen’s compensation lienor an amount pursuant to subsection 3 of § 440.39, Fla.Stat.,F.S.A. as that section existed prior to amendment in 1959. The employee-plaintiff, being dissatisfied with the amount awarded the workmen’s compensation lienor, has prosecuted this appeal.
The employee contends that having correctly decided that the insurance carrier could not recover under subsection 4 of § 440.39, Fla.Stat.,F.S.A., the trial judge then incorrectly determined that the carrier had rights under subsection 3. In appeal No. 61-435 we held that the trial judge correctly found that subsection 3 was applicable; thereby affirmance of the same order is required upon this appeal.
Affirmed.